Citation Nr: 1411718	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  07-03 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine at L5-S1 (hereinafter, "lumbar spine disorder") prior to September 17, 2008.

2.  Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disorder from September 17, 2008.

3.  Entitlement to service connection for fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from January to May 1970, October 1990 to May 1991 and from February 2003 to April 2004, including service in the Southwest Asia Theater of operations during the Persian Gulf War from November 1990 to April 1991 and service in Iraq and Kuwait from April 2003 to March 2004.  Further, the record reflects he had additional service in the Reserves. 

The Veteran died in August 2010, and the Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions promulgated in July 2005 and September 2006 by the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.

The Board acknowledges that the issue of entitlement to a TDIU was not formally adjudicated by the RO in this case.  However, for the reasons detailed later in this decision, the Board concludes that the issue is properly before if for appellate consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that it previously dismissed this appeal by an August 2010 decision due to the Veteran's death.  However, the Board acknowledged that this dismissal did not affect the right of an eligible person to file a request to be substituted as the appellant for the purposes of processing the claim to completion, and cited to the relevant statutory provisions of 38 U.S.C.A. § 5121A (Substitution in case of death of a claimant who dies on or after October 10, 2008).  Here, the record reflects that the Appellant has been substituted for the Veteran in this case.

In September 2013, the Board, in pertinent part, remanded the current appellate claims for further development to include obtaining outstanding medical records and obtaining a competent medical opinion regarding the fibromyalgia and chronic fatigue syndrome claims.  The competent medical opinion was promulgated in December 2013, and, as detailed below, the Board finds it is adequate for resolution of the fibromyalgia and chronic fatigue syndrome claims.  In addition, the Board notes that the Appellant was requested to complete a release for outstanding records via correspondence dated in October 2013.  However, no response from the Appellant is of record regarding this request.  All other development directed by this remand appears to have been substantially accomplished.  Therefore, the Board finds that the remand directives have been completed to the extent permitted by the cooperation of the Appellant.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If a claimant wants help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.).  Accordingly, a new remand is not required in this case to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In January 2014 written argument, the Appellant's representative raised an issue with respect to the Veteran's service-connected irritable bowel syndrome.  This matter is referred to the RO for appropriate action.

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below the Board finds that further development is required regarding the TDIU claim.  Accordingly, this issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to September 17, 2008, the record does not reflect the Veteran's service-connected lumbar spine disorder was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

2.  For the period from September 17, 2008, the record does not reflect the Veteran's service-connected lumbar spine disorder was manifested by forward flexion of the thoracolumbar spine 30 degrees or less.

3.  The record does not reflect the Veteran's service-connected lumbar spine disorder was manifested by ankylosis, associated neurologic impairment, or incapacitating episodes as defined by VA regulations at any time during the pendency of this case (i.e., prior to his death).

4.  The competent medical evidence does not reflect the Veteran had fibromyalgia prior to his death, or analogous symptoms manifested to a compensable degree.  

5.  The competent medical evidence does not reflect the Veteran had chronic fatigue syndrome prior to his death, or analogous symptoms manifested to a compensable degree.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disorder prior to September 17, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107, 5121A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2013).

2.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disorder for the period from September 17, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107, 5121A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2013).

3.  The criteria for a grant of service connection for fibromyalgia are not met, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107, 5121A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

4.  The criteria for a grant of service connection for chronic fatigue syndrome are not met, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107, 5121A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Board notes that the lumbar spine claims arise from a disagreement with the initial rating assigned after the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify regarding the lumbar spine is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also notes that, during his lifetime, the Veteran was sent notification regarding the current appellate claims via letters dated in March 2005, January 2006, July 2006, and May 2008; while the Appellant was sent notification via letters dated in May 2011, September 2011, and October 2013.  All of these letters were sent prior to the most recent adjudication below via a December 2013 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, summarized the criteria for establishing service connection for a disability; explained what information and evidence is used by VA in determining disability rating(s) and effective date(s); as well as the allocation of responsibilities between claimant(s) and VA in obtaining evidence.  

In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate the current appellate claims, as well as VA's duty to assist claimants in such cases.  Accordingly, there is no further duty to notify.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied to the extent permitted by the cooperation of the Appellant.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, both the Veteran and the Appellant had the opportunity to present evidence and argument in support of these claims.  As noted in the Introduction, the Appellant did not provide a release for private medical records despite the October 2013 letter's request for such.  Nothing indicates there is any other relevant evidence that has not been obtained or requested.  The Appellant has not indicated a hearing is desired in this case.  Moreover, during his lifetime, the Veteran was accorded VA medical examinations in April 2005, October 2007, and November 2008 which, as detailed below, contained relevant findings for the resolution of the current appellate claims.  In addition, as noted in the Introduction, a competent medical opinion was promulgated in December 2013 by a VA clinician which contained relevant findings regarding the fibromyalgia and chronic fatigue syndrome claims.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations or the December 2013 VA medical opinion.  The Board also notes that due to the unfortunate death of the Veteran no additional examination can be conducted in this case.  Accordingly, the Board finds that these examinations and VA medical opinion are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a claimant, and the claimant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Higher Rating(s) - Lumbar Spine

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In this case, the Board acknowledges that the Veteran had lumbar spine pain.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in the instant case.  Further, as detailed below, repetitive motion testing was done at VA examinations in an effort to stimulate the extent of impairment during such flare-ups of pain.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran was in receipt of such "staged" ratings for his service-connected lumbar spine disorder.

With regard to the request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

Initially, the Board observes that the record does not reflect the Veteran had incapacitating episodes as defined by VA regulations at any time during the pendency of this case (i.e., prior to his death).  The April 2005 VA examination stated that there were no incapacitating episodes.  No relevant findings regarding the specific lumbar spine symptoms were noted on the October 2007 VA examination.  The subsequent November 2008 VA examination did state that there were incapacitating episodes, but it was also stated that he had no orders of incapacitation by a doctor and that they were self-imposed.  None of the other evidence of record shows the Veteran had period(s) of bed rest prescribed by a physician and treatment by a physician.  Therefore, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for consideration during the pendency of this case.

With respect to the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that prior to September 17, 2008, the Board finds that even when taking into account the Veteran's complaints of pain, the record does not reflect his service-connected lumbar spine disorder was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, the April 2005 VA examination found he had forward flexion to 90 degrees, extension to 30 degrees, as well as left and right lateral flexion and rotation all to 30 degrees.  There was no additional limitation of motion and repetitive use of the spine due to pain, fatigue, weakness, or lack of endurance.  The Board acknowledges that the Veteran did complain of muscle spasms on this examination, but there were no findings of spasm on physical evaluation of the spine.  Moreover, he was found to have normal gait; and there was no evidence of abnormal spinal curvatures.  None of the other evidence of record reflects the Veteran met or nearly approximated the scheduler criteria for a rating in excess of 10 percent for his service-connected lumbar spine disorder for the period prior to September 17, 2008, even when taking into account his complaints of pain.

For the period from September 17, 2008, the record does not reflect the Veteran's service-connected lumbar spine disorder was manifested by forward flexion of the thoracolumbar spine 30 degrees or less.  For example, a private chiropractor's September 2008 statement noted that the Veteran was evaluated that date, and had forward flexion to 70 degrees.  In addition, the November 2008 VA examination found him to have forward flexion to 35 degrees, with no additional limitations after three repetitions of range of motion.  None of the other evidence of record reflects he was noted as having forward flexion limited to 30 degrees or less, even when taking into account his complaints of pain.

The Board further observes the record does not reflect the Veteran's service-connected lumbar spine disorder was manifested by ankylosis at any time during the pendency of this case.  Both the April 2005 and November 2008 VA examinations specifically found him to have no ankylosis, and nothing in the other evidence of record reflects he was ever diagnosed with such.  Moreover, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Although the aforementioned range of motion findings do reflect decreased motion of the lumbar spine, it does not show the Veteran ever had immobility and consolidation of the spine.

For these reasons, the Board finds that the Veteran did not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected lumbar spine disorder prior to September 17, 2008, or a rating in excess of 20 percent thereafter under the General Rating Formula for Diseases and Injuries of the Spine.  In making this determination, the Board took into account the Veteran's complaints of pain, as well as the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, even with the complaints of pain, the record does not demonstrate any distinctive period(s) where the Veteran met or nearly approximated the criteria for ratings in excess of those already in effect for his service-connected lumbar spine disorder.

The Board acknowledges that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides for a separate rating for associated neurologic impairment of a service-connected spine disorder.  However, a thorough review of the record, to include the VA medical examinations, does not reflect either the Veteran's service-connected lumbar spine disorder is manifested by associated neurologic impairment that warrants a separate compensable evaluation.  For example, the April 2005 VA general medical examination found the Veteran had no neurologic symptoms; and motor and reflex evaluations of the Veteran's spine were all normal in April 2005 and November 2008.  The October 2007 VA examination include a neurologic examination, and found that motor and sensory examination was within normal limits to include: gait, balance, cranial and peripheral nerves.  Sensory evaluation was also normal on the November 2008 VA examination.  Moreover, to the extent the Veteran had bowel and/or bladder impairment during his lifetime, the record indicates such symptoms were due to his service-connected irritable bowel syndrome.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplated the Veteran's lumbar spine symptomatology.  The record reflects this disability was manifested by pain and resulting functional impairment to include limitation of motion.  To the extent he experienced impairment other that limitation of spinal motion due to the pain, the Board notes that any such manifestations are to be considered in applying the relevant statutory criteria as mandated by 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected lumbar spine disorder and referral for consideration of extraschedular rating is not warranted.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard. 38 U.S.C.A. § 101(26), (27).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Presumptive service connection is warranted for certain infectious diseases: (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus. 38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service. 

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2)  must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

The Board acknowledges the Veteran was competent to describe symptoms of pain and fatigue, and the Appellant can also corroborate that he reported such symptoms.  However, the claimed disabilities of fibromyalgia and chronic fatigue syndrome reflect complex medical conditions which required competent medical evidence to diagnose.  Here, nothing on file shows that the Veteran or the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, their contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

Here, none of the competent medical evidence shows the Veteran was diagnosed with fibromyalgia or chronic fatigue syndrome during his lifetime.  Additionally, the October 2007 VA examination was conducted, in part, to specifically evaluate these claims and concluded that a diagnosis of fibromyalgia was not possible because there was not enough information to confirm a diagnosis on this examination, and that he only had 2 tender points on examination.  The examination also found that there was no pathology to render a diagnosis of chronic fatigue syndrome.  It was noted that the Veteran only reported a 3 percent reduction in activities due to fatigue occurring once per month, and stated it did not cause incapacitation; that the fatigue he was experiencing was not significant enough to warrant a diagnosis of chronic fatigue syndrome; and that while depression may manifest as fatigue the mental evaluation was normal on this examination.

The Board further notes that the December 2013 VA medical opinion concluded that it was less likely as not that the Veteran had fibromyalgia and/or chronic fatigue syndrome prior to his death.  The VA examiner who promulgated this opinion stated there was no evidence in the record that would support a clinical diagnosis of either disability.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has already noted that VA examiners are presumed qualified to render competent medical evidence.  Further, both the October 2007 and December 2013 VA examiners were familiar with the Veteran's medical history from review of his claims folder.  Neither expressed their findings in equivocal or speculative language.  The October 2007 VA examiner's findings were also based upon actual physical examination of the Veteran, while the December 2013 VA examiner's opinion is consistent with the fact that the record does not reflect any competent medical clinician diagnosed the Veteran with fibromyalgia and/or chronic fatigue syndrome.

In view of the foregoing, the Board finds that none of the competent medical evidence shows the Veteran was diagnosed with fibromyalgia or chronic fatigue syndrome during his lifetime.  Without an actual diagnosis for either of the claimed disabilities, service connection is not warranted for such even under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran had a competent medical diagnosis of fibromyalgia or chronic fatigue syndrome at any time prior to his death.  

The Board also acknowledges that 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 provide that service connection may be established for an undiagnosed illness manifested by recurrent symptoms of pain and fatigue.  However, in this case it appears the Veteran was seeking service connection for the specific disabilities of fibromyalgia and chronic fatigue syndrome.  Further, it is noted that the original July 2005 rating decision denied service connection for "Gulf War illness" on the basis that the Veteran's complaints of pain had been attributed to known clinical diagnoses of strains, which was neither incurred in nor aggravated by his military service.  The record does not reflect the Veteran explicitly disagreed with this finding, to include as part of his Notice of Disagreement (NOD).  Rather, he essentially contended that VA did not consider his complaints of being indicative of fibromyalgia and/or chronic fatigue syndrome.  Moreover, even if the Board were to consider the Veteran's complaints as indicative of an undiagnosed illness, the record does not reflect his purported symptomatology would warrant a compensable rating under the applicable criteria for evaluating fibromyalgia at 38 C.F.R. § 4.71a, Diagnostic Code 5025; or for chronic fatigue syndrome at 38 C.F.R. § 4.88b, Diagnostic Code 6354.  In pertinent part, both Codes include continuous medication for control among the criteria for the minimum compensable rating of 10 percent, and such is not demonstrated in this case.  The record does not otherwise reflect the Veteran met any of the other criteria for one of the compensable evaluations under either of these Diagnostic Codes, or that any other Diagnostic Code would be appropriate for evaluating these claims.  In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

For these reasons, the Board finds that the preponderance of the evidence is against these service connection claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

An initial rating in excess of 10 percent for service-connected lumbar spine disorder prior to September 17, 2008, is denied.

A rating in excess of 20 percent for service-connected lumbar spine disorder from September 17, 2008, is denied.

Service connection for fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In this case, the Veteran appealed the initial rating assigned for his lumbar spine disorder, and it was noted at the November 2008 VA examination he reported that he retired from the Federal Government as a mechanic due to his low back pain.  The examiner also stated the service-connected lumbar spine disorder had significant effect on the Veteran's usual occupation - medically retired due to back disability.

In view of the foregoing, the issue of entitlement to a TDIU due to service-connected disability has been raised by the record as part of the claim for higher ratings for the Veteran's lumbar spine disorder.  Therefore, the issue of entitlement to TDIU must be considered part of the appeal in accord with Rice, supra.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In addition to his lumbar spine disorder, at the time of his death VA recognized the Veteran to be service connected for irritable bowel syndrome, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; as well as bilateral hearing loss, evaluated as zero percent (noncompensable).  As such, his overall combined rating at the time of death is recognized as 50 percent.  See 38 C.F.R. § 4.25.  Therefore, he is not entitled to consideration of a TDIU on scheduler basis, but may be considered for such on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

In any event, the record does not reflect the TDIU issue was explicitly considered below to include providing the Veteran or Appellant with adequate notification on how to substantiate such a claim; nor did they have the opportunity to provide evidence and argument explicitly in support of a TDIU claim.  Consequently, the Board concludes a remand is required to correct this deficiency.

The Board regrets the additional delay in this case, to include the fact that it did not acknowledge the TDIU claim as being on appeal at the time of the prior decision/remand in September 2013.  Nevertheless, it is currently taken steps to correct this deficiency to include ensuring the Appellant receives adequate due process of law for this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Appellant notice in accord with 38 U.S.C.A. § 5103(a) and 38 C.F.R.
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a TDIU due to service-connected disability.

2.  Notify the Appellant that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact the Veteran's service-connected disabilities had on his ability to work, to include his lumbar spine disorder.  The Appellant should be provided an appropriate amount of time to submit this lay evidence.

3.  After completing any additional development deemed necessary, the AMC/RO should adjudicate the issue of entitlement to a TDIU to include whether this case should be referred for extraschedular consideration to the Under Secretary for Benefits or the Director of Compensation and Pension Services.

If the benefits requested on appeal are not granted to the Appellant's satisfaction, the Appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC), and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


